DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei to (US20210204309) in view of Yi to (US20200314745)
Regarding claim 1, Babaei teaches a method comprising: monitoring, by a wireless device, for first downlink control information (DCI) indicating resources of a primary cell, a common search space of the primary cell; ;( [0099] discloses The search space configuration parameters may further comprise a parameter indicating a first symbol with a slot within the slots determined for monitoring PDCCH candidates. A search space may be associated with one or more CORESETs and the search space configuration may indicate one or more identifiers of the one or more CORESETs. The search space configuration parameters may further indicate that whether the search space is a common search space or a UE-specific search space. A common search space may be monitored by a plurality of wireless devices and a UE-specific search space may be dedicated to a specific UE) monitoring, for second DCI indicating resources of the primary cell, a first wireless device-specific search space of the primary cell; ;( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)) and based on cross-carrier scheduling of the primary cell: continuing monitoring, for the first DCI, the common search space of the primary cell([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell))

 Babaei does not explicitly teaches stopping monitoring, for the second DCI, the first wireless device-specific search space of the primary cell; and starting monitoring, for third DCI indicating resources of the primary cell, a second wireless device-specific search space of the secondary cell
However, Yi teaches stopping monitoring, for the second DCI, the first wireless device-specific search space of the primary cell; (0467] discloses The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state) and starting monitoring, for third DCI indicating resources of the primary cell, a second wireless device-specific search space of the secondary cell ([0467] discloses In response to an expiry of the PS-inactivityTimer, the wireless device may transition the first cell to the dormant state. The wireless device may not change the power state of the second cell based on the PS-inactivityTimer of the first cell. The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state)  
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of   Babaei include stopping monitoring, for the second DCI, the first wireless device-specific search space of the primary cell; and starting monitoring, for third DCI indicating resources of the primary cell, a second wireless device-specific search space of the secondary cell, as suggested by Yi. This modification would benefit the system to efficiently utilizing the network resource.

Regarding claim 10, Babaei teaches receiving, by a wireless device, one or more first messages comprising configuration parameters for a primary cell, wherein the configuration parameters indicate: a common search space of the primary cell; ( [0099] discloses The search space configuration parameters may further comprise a parameter indicating a first symbol with a slot within the slots determined for monitoring PDCCH candidates. A search space may be associated with one or more CORESETs and the search space configuration may indicate one or more identifiers of the one or more CORESETs. The search space configuration parameters may further indicate that whether the search space is a common search space or a UE-specific search space. A common search space may be monitored by a plurality of wireless devices and a UE-specific search space may be dedicated to a specific UE) and a first wireless device-specific search space of the primary cell; ([0099] discloses The search space configuration parameters may further indicate that whether the search space is a common search space or a UE-specific search space) based on the receiving the one or more first messages: monitoring, for first downlink control information (DCI) indicating resources of the primary cell, the common search space of the primary cell; ( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s))  and monitoring, for second DCI indicating resources of the primary cell, the first wireless device-specific search space of the primary cell; ( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s)) receiving one or more second messages indicating a second wireless device-specific search space, of a secondary cell, for cross-carrier scheduling of the primary cell; ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell))  
Babaei does not explicitly teaches based on the receiving the one or more second messages: continuing monitoring, for the first DCI, the common search space of the primary cell; and starting monitoring, for third DCI indicating resources of the primary cell, the second wireless device-specific search space of the secondary cell
However, Yi teaches based on the receiving the one or more second messages: continuing monitoring, for the first DCI, the common search space of the primary cell; and (0467] discloses The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state) and starting monitoring, for third DCI indicating resources of the primary cell, the second wireless device-specific search space of the secondary cell ([0467] discloses In response to an expiry of the PS-inactivityTimer, the wireless device may transition the first cell to the dormant state. The wireless device may not change the power state of the second cell based on the PS-inactivityTimer of the first cell. The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state)  
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of   Babaei include based on the receiving the one or more second messages: continuing monitoring, for the first DCI, the common search space of the primary cell; and starting monitoring, for third DCI indicating resources of the primary cell, the second wireless device-specific search space of the secondary cell, as suggested by Yi. This modification would benefit the system to efficiently utilizing the network resource.

Regarding claims 16, Babaei teaches: receiving, by a wireless device, one or more messages comprising configuration parameters for a primary cell, wherein the configuration parameters indicate: a common search space of the primary cell; ( [0099] discloses The search space configuration parameters may further comprise a parameter indicating a first symbol with a slot within the slots determined for monitoring PDCCH candidates. A search space may be associated with one or more CORESETs and the search space configuration may indicate one or more identifiers of the one or more CORESETs. The search space configuration parameters may further indicate that whether the search space is a common search space or a UE-specific search space. A common search space may be monitored by a plurality of wireless devices and a UE-specific search space may be dedicated to a specific UE)  and a wireless device-specific search space, of a secondary cell, for cross-carrier scheduling of the primary cell; ([0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell))  and based on the receiving the one or more messages: monitoring, based on a first DCI format and for first control information (DCI) indicating resources of the primary cell, the common search space of the primary cell; ( [0211]-[0217] discloses a wireless device may monitor PDCCH candidates in one or more of the following example types of search spaces sets a Type0-PDCCH CSS set configured by pdcch-ConfigSIB1 in MIB or by searchSpaceSIB1 in PDCCH-ConfigCommon or by searchSpaceZero in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type0A-PDCCH CSS set configured by searchSpaceOtherSystemInformation in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a SI-RNTI on the primary cell of the MCG a Type1-PDCCH CSS set configured by ra-SearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a RA-RNTI or a TC-RNTI on the primary cell a Type2-PDCCH CSS set configured by pagingSearchSpace in PDCCH-ConfigCommon for a DCI format with CRC scrambled by a P-RNTI on the primary cell of the MCG a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s), and a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s))  and 
Babaei does not explicitly teaches monitoring, based on a second DCI format and for second DCI indicating resources of the primary cell, the wireless device-specific search space of the secondary cell, wherein the second DCI format is different from the first DCI format
However, Yi teaches monitoring, based on a second DCI format and for second DCI indicating resources of the primary cell, the wireless device-specific search space of the secondary cell, wherein the second DCI format is different from the first DCI format ([0467] discloses In response to an expiry of the PS-inactivityTimer, the wireless device may transition the first cell to the dormant state. The wireless device may not change the power state of the second cell based on the PS-inactivityTimer of the first cell. The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state)  
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of   Babaei include monitoring, based on a second DCI format and for second DCI indicating resources of the primary cell, the wireless device-specific search space of the secondary cell, wherein the second DCI format is different from the first DCI format, as suggested by Yi. This modification would benefit the system to efficiently utilizing the network resource.

Regarding claim 2, Babaei teaches receiving one or more messages comprising configuration parameters for the primary cell, wherein the configuration parameters indicate: the common search space of the primary cell; ([0254] discloses he first configuration parameters may indicate one or more first search spaces on the first secondary cell and one or more second search spaces for the second secondary cell. In an example, the one or more first search spaces may comprise one or more common search space. In an example, the one or more first search spaces may comprise one or more UE-specific search spaces. In an example, the one or more second search spaces may comprise one or more common search space)the first wireless device-specific search space of the primary cell; ([0254] discloses the one or more second search spaces may comprise one or more UE-specific search spaces) and the second wireless device-specific search space, of the secondary cell, for cross-carrier scheduling of the primary cell([0239] discloses  a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell).Regarding claims 3,12,18 Babaei teaches receiving, via the second wireless device-specific search space of the secondary cell, DCI indicating first resources of the primary cell; ([0208] discloses The parameter searchSpaceType may indicate whether this is a common search space (present) or a UE specific search space as well as DCI formats to monitor for. The parameter ue-Specific may configure this search space as UE specific search space (USS)) and communicating, based on the receiving the DCI indicating first resources of the primary cell, via the first resources of the primary cell([0208] discloses The UE may monitor the DCI format with CRC scrambled by C-RNTI, CS-RNTI (if configured), and SP-CSI-RNTI (if configured)).Regarding claims 4,14,19 Babaei teaches receiving, via the common search space of the primary cell, DCI indicating first resources of the primary cell; ([0336] discloses the wireless device may monitor the one or more first search spaces of the primary cell, for receiving DCIs associated with scheduling of the primary cell, based on the scheduling secondary cell of the primary cell being in a deactivated state) and communicating, based on the receiving the DCI indicating first resources of the primary cell, via the first resources of the primary cell([0336] discloses   to the monitoring the one or more first search spaces of the primary cell, the wireless device may receive a first DCI comprising first scheduling information for a PDSCH (e.g., for receiving a downlink TB) or a PUSCH (e.g., for transmitting an uplink TB) on the primary cell).Regarding claim 5, Babaei teaches the first DCI is based on one or more first DCI formats the second DCI is based on one or more second DCI formats; ([0216] a Type3-PDCCH CSS set configured by SearchSpace in PDCCH-Config with searchSpaceType=common for DCI formats with CRC scrambled by INT-RNTI, SFI-RNTI, TPC-PUSCH-RNTI, TPC-PUCCH-RNTI, or TPC-SRS-RNTI and, only for the primary cell, C-RNTI, MCS-C-RNTI, or CS-RNTI(s)) , and   the third DCI is based on the one or more second DCI formats([0217] a USS set configured by SearchSpace in PDCCH-Config with searchSpaceType=ue-Specific for DCI formats with CRC scrambled by C-RNTI, MCS-C-RNTI, SP-CSI-RNTI, or CS-RNTI(s))Regarding claims 6 Babaei teaches further comprising receiving one or more radio resource control (RRC) messages indicating a cell indicator of the secondary cell([0238] discloses the wireless device may receive a reconfiguration message (e.g., an RRC reconfiguration message) indicating reconfiguration of one or more parameters. For example, the reconfiguration message may indicate a reconfiguration of a primary cell. For example, the reconfiguration message may indicate reconfiguration of/changing a primary cell from a first serving cell to a second serving cell. The reconfiguration message may further indicate a deactivation timer for the secondary cell based on the secondary cell not being a scheduling cell for the second serving cell (the new primary cell)).Regarding claims 7,14 Babaei teaches further comprising enabling cross-carrier scheduling of the primary cell based on receiving at least one of: a radio resource control (RRC) message; a medium access control control element (MAC CE); or DCI( [0348] discloses   an SCell activation command/MAC CE indicating activation of the second secondary cell)).Regarding claims 8,20 Babaei teaches wherein the monitoring the second wireless device-specific search space of the secondary cell is started based on enabling cross-carrier scheduling of the primary cell([0239] discloses  a search space/CORESET configured for the secondary cell may be configured for receiving DCI indicating cross-carrier scheduling of the primary cell. The wireless device may determine that a received DCI is for cross-carrier carrier scheduling of the primary cell based on the receiving the DCI in the search space/CORESET of the secondary cell configured for cross-carrier scheduling of the primary cell).
Regarding claim 11, the combination of Babaei and Dinan teaches based on receiving the one or more second messages, stopping monitoring, for the second DCI, the first wireless device-specific search space of the primary cell(Yi 0467] discloses The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state).Regarding claim 15, Babaei teaches wherein the one or more second messages indicate a cell indicator of the secondary cell( [0207] Discloses SCell configured for the MAC entity with SCellIndex i, the Ci field may indicate an activation/deactivation status of the SCell with SCellIndex i, otherwise the MAC entity may ignore the Ci field).
Regarding claim 17, the combination of Babaei and Yi teaches wherein the configuration parameters further indicate a second wireless device-specific search space of the primary cell, and wherein the method further comprises: receiving a command indicating deactivation of cross-carrier scheduling of the primary cell; (Babaei [0348] discloses the wireless device may receive the DCI while the second secondary cell is activated (e.g., in response to receiving an SCell activation command/MAC CE indicating activation of the second secondary cell)) and based on the receiving the command:   stopping monitoring, for the second DCI, the first wireless device-specific search space of the primary cell; (Yi 0467] discloses The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state) and starting monitoring, for third DCI indicating resources of the primary cell, a second wireless device-specific search space of the secondary cell (Yi [0467] discloses In response to an expiry of the PS-inactivityTimer, the wireless device may transition the first cell to the dormant state. The wireless device may not change the power state of the second cell based on the PS-inactivityTimer of the first cell. The wireless device may stop monitoring a DCI for the first cell, via the one or more CORESETs of the second cell, in response to the transitioning the first cell to the dormant state)  

 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461